NUMBER 13-21-00294-CV

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


KENNETH COOLEY,                                                            Appellant,

                                              v.

DEANSTEEL MANUFACTURING
COMPANY,                                                                    Appellee.


                   On appeal from the 343rd District Court
                       of San Patricio County, Texas.


                          MEMORANDUM OPINION

              Before Justices Benavides, Hinojosa, and Silva
                Memorandum Opinion by Justice Hinojosa

      Appellant Kenneth Cooley appeals the trial court’s order granting a no-evidence

summary judgment as to his negligence claim against appellee Deansteel Manufacturing

Company (Deansteel). In one issue, Cooley argues that the trial court erred in dismissing

his claim because he produced more than a scintilla of evidence as to each challenged
element. We affirm.

                                  I.     BACKGROUND

      In his live pleading, Cooley alleges he was working on an offshore oil rig called the

Stampede pursuant to a contract agreement with Kiewit Offshore Services, Ltd, (Kiewit).

Cooley maintains that he fell while attempting to climb a ladder to the top bunk of the

Stampede’s living quarters. Cooley alleged that he sustained severe and permanent

injuries to his neck, lower back, and body in general. Cooley sued Kiewit, Deansteel, and

Jamestown Metal Marine Sales, Inc. (Jamestown) for negligence in failing to provide a

safe workplace. Cooley alleged that each defendant failed to: (1) perform adequate

inspection of work; (2) coordinate work activity aboard the rig; (3) identify hazards

associated with the workplace; (4) warn of hazards associated with the workplace; and

(5) remove hazards from the workplace. Cooley also complained of each defendant’s

“general acts or omissions that constitute negligence.” Although not stated in Cooley’s

petition, the record demonstrates that Deansteel manufactured the bunk from which

Cooley fell. Jamestown assembled the bunk once it was delivered to the Stampede, which

was being built by Kiewit.

      Deansteel filed a no-evidence motion challenging the duty, breach, and causation

elements of Cooley’s negligence claim. Specifically, Deansteel argued that it had no duty

to provide Cooley a safe workplace, because it was not Cooley’s employer and exercised

no control over the worksite. While alleging no-evidence grounds for summary judgment,

Deansteel nonetheless attached the following evidence to its motion: (1) a purchase order

to manufacture several bunks; (2) Cooley’s deposition testimony; and (3–5) the deposition


                                            2
testimony of each defendant’s corporate representative. Deansteel’s summary judgment

evidence generally established that the bunk involved in Cooley’s injury was

manufactured by Deansteel, but that it had no employment relationship with Cooley and

did not exercise control over the operation of the Stampede.

        Cooley filed a response to Deansteel’s no-evidence motion for summary judgment,

attaching the following evidence: (1) Cooley’s affidavit; (2) the incident report of the

accident; (3) photographs of bunks on other oil rigs; (4) a shop drawing of the bunk;

(5) photographs of the bunk; (6) the deposition transcript of Deansteel’s corporate

representative; and (7) Cooley’s medical records.

        Cooley’s evidence showed that Deansteel designed and manufactured the bunk

involved in Cooley’s injury. According to Cooley’s affidavit, he was working on the

Stampede as a night cook when his supervisor ordered him to remake the linens of the

bunks. Cooley climbed the ladder to reach the top of one of the bunks and grabbed the

safety rail. 1 The safety rail came loose in Cooley’s hand causing him to fall to the floor.

Cooley suffered back, neck, and spine injuries as a result. Cooley stated that he later

learned the bunk had a grab bar used to access the top bunk. The grab bar was attached

to the wall at the foot of the top bunk, but it was obscured by a curtain at the time of

Cooley’s fall. Cooley stated that the safety rail did not include a warning that it was

removable from the bed frame. Cooley further claimed that there were no instructions

indicating that the grab bar could be found behind the privacy curtain. Cooley stated that

in his eleven years working offshore, he has never encountered safety rails that were not


        1  The record reflects that a safety rail’s purpose is to prevent the top bunk occupant from rolling
off the top bunk while sleeping.
                                                      3
permanently attached to the bed frame. A photograph of the bunk at issue showed the

safety rail removed from the top bunk. Another photograph showed that the grab bar used

to access the top bunk was obscured by the bunk’s privacy curtain. Several photographs

of bunks located on other offshore rigs showed the bunk’s safety rail permanently affixed

to the frame of the bunk.

       Cooley argued that Deansteel owed a duty to him as the designer and

manufacturer of the bunk that was involved in his injury. Cooley argued that Deansteel

breached this duty by designing a bunk bed with a removable safety rail. Cooley also

maintained that Deansteel should have included a warning that the safety rail was

removable and that users should use the grab bar behind the privacy curtain to access

the top bunk.

       Deansteel filed a reply to Cooley’s response, objecting to Cooley’s assertion of

claims that were not contained in Cooley’s pleadings and noting that the deadline to

amend pleadings had expired. Specifically, Deansteel objected to Cooley raising claims

such as strict products liability and negligent manufacturing and design. Cooley filed a

sur-reply generally reviewing the evidence supporting his claims. Cooley thereafter

moved to dismiss his claims against Jamestown and Kiewit on account of the parties

having settled. In separate orders signed the same day, the trial court granted Cooley’s

motion to dismiss as well as Deansteel’s no-evidence motion for summary judgment.

Cooley filed a motion for new trial, which the trial court denied. This appeal followed.

                                 II.    PLEADED CLAIMS

       As a threshold matter, we address Deansteel’s argument that it was not required


                                             4
to move for summary judgment regarding Cooley’s claims raised for the first time in his

summary judgment response. Deansteel asserts that it was required to move for

summary judgment only as to Cooley’s pleaded claim of negligence in failing to provide

a safe workplace.

A.    Applicable Law

      A defendant is not required to show that the plaintiff cannot succeed on any theory

conceivable to obtain summary judgment; a defendant is only required to meet the

plaintiff’s case as pleaded. Via Net v. TIG Ins., 211 S.W.3d 310, 313 (Tex. 2006) (per

curiam). In other words, a defendant is not required to guess what unpleaded claims might

apply and negate them. Id.; see SmithKline Beecham Corp. v. Doe, 903 S.W.2d 347, 355

(Tex. 1995); Cook v. Brundidge, Fountain, Elliott & Churchill, 533 S.W.2d 751, 759 (Tex.

1976). As such, a defendant need not move for summary judgment on “claims or

analogous theories asserted in responses to the motion[] for summary judgment and

subsequent briefs.” Kehler v. Eudaly, 933 S.W.2d 321, 327 (Tex. App.—Fort Worth 1996,

writ denied) (citing McConnell v. Southside Indep. Sch. Dist., 858 S.W.2d 337, 341 (Tex.

1993)). “[W]hen a nonmovant asserts a claim for the first time in its summary judgment

response, the movant has two options: (1) object that the claim was not pleaded, or

(2) respond on the merits and try the issue by consent.” Roberts v. Wells Fargo Bank,

N.A., 406 S.W.3d 702, 707 (Tex. App.—El Paso 2013, no pet.).

      “Texas is a fair notice pleading jurisdiction[.]” In re Odebrecht Constr., Inc., 548

S.W.3d 739, 746 (Tex. App.—Corpus Christi–Edinburg 2018, orig. proceeding). To have

fair notice of a claim an opposing party must be able to “ascertain from the pleading the


                                           5
nature and basic issues of the controversy and what testimony will be relevant.” First

United Pentecostal Church of Beaumont v. Parker, 514 S.W.3d 214, 224 (Tex. 2017)

(quoting Horizon/CMS Healthcare Corp. v. Auld, 34 S.W.3d 887, 896 (Tex. 2000)).

“Stated somewhat differently, the fair-notice standard measures whether the pleadings

have provided the opposing party sufficient information to enable that party to prepare a

defense or a response.” Id. at 224–25; see Bos v. Smith, 556 S.W.3d 293, 305–06 (Tex.

2018) (“Pleadings must give fair notice of the nature and basic issues so the opposing

party can prepare a defense.”).

      In the absence of special exceptions, we construe the pleading liberally in favor of

the pleader. Bos, 556 S.W.3d at 306. “A court should uphold the petition as to a cause of

action that may be reasonably inferred from what is specifically stated, even if an element

of the cause of action is not specifically alleged.” Boyles v. Kerr, 855 S.W.2d 593, 601

(Tex. 1993). In other words, if a pleading fails to include an essential element of a cause

of action, the pleading should be challenged by special exceptions. See Roark v. Allen,

633 S.W.2d 804, 809 (Tex. 1982). “Even so, a liberal construction ‘does not require a

court to read into a petition what is plainly not there.’” Bos, 556 S.W.3d at 306 (quoting

Heritage Gulf Props., Ltd. v. Sandalwood Apartments, Inc., 416 S.W.3d 642, 658 (Tex.

App.—Houston [14th Dist.] 2013, no pet.)). Thus, “when a plaintiff pleads none of the

elements of a viable cause of action, the defendant is not obligated to file special

exceptions that would suggest to the plaintiff possible causes of action against the

defendant.” The Huff Energy Fund, L.P. v. Longview Energy Co., 482 S.W.3d 184, 198

(Tex. App.—San Antonio 2015), aff’d sub nom. Longview Energy Co. v. Huff Energy Fund


                                            6
LP, 533 S.W.3d 866 (Tex. 2017) (citing Crabtree v. Ray Richey & Co., 682 S.W.2d 727,

728 (Tex. App.—Fort Worth 1985, no writ)); see also Moreno v. Ocadiz, No. 13–19–

00116–CV, 2021 WL 3085855, at *6 (Tex. App.—Corpus Christi–Edinburg July 22, 2021,

pet. denied) (mem. op.). Further, “[w]hen a pleader provides both general and specific

allegations, the specific controls, and the pleader cannot rely on the general allegations

to expand the scope of the claim.” Bos, 556 S.W.3d at 306.

B.     Analysis

       In responding to Deansteel’s no-evidence motion for summary judgment, Cooley

presented evidence that purportedly supported claims for negligent manufacturing,

design, and failure to warn. Deansteel objected to Cooley’s attempt to raise these claims

and thus did not try them by consent. See Roberts, 406 S.W.3d at 707. Therefore, we

must determine if the claims were fairly raised by Cooley’s pleadings.

       Cooley’s response focuses on Deansteel’s liability as a product manufacturer and

designer. In other words, Cooley attempts to defeat the motion by raising negligence

claims sounding in product liability. “In product liability actions, Texas law clearly

distinguishes between negligence claims based on conduct and strict liability claims

based on products.” Oasis Oil Corp. v. Koch Ref. Co. L.P., 60 S.W.3d 248, 252 (Tex.

App.—Corpus Christi–Edinburg 2001, pet. denied). Strict liability claims focus on the

condition of the product, while a negligent design or manufacturing claim focuses on

whether the defendant exercised ordinary care in the product’s design and production.

Am. Tobacco Co., Inc. v. Grinnell, 951 S.W.2d 420, 437 (Tex. 1997). Nevertheless, a

negligent products liability claim, like a strict liability claim, is “predicated on the existence


                                                7
of a safer alternative design for the product.” Id. Similarly, a negligent failure to warn claim,

like a strict liability marketing defect claim, focuses on whether a warning is necessary “to

avoid creating an unreasonably dangerous product[.]” Hanus v. Tex. Utils. Co., 71 S.W.3d

874, 879 (Tex. App.—Fort Worth 2002, no pet.).

       Despite a liberal reading of Cooley’s petition, we conclude that it does not contain

claims for negligent manufacturing, design, and failure to warn. Cooley’s live pleading

alleges that each defendant was negligent in failing to provide a safe workplace. While

Cooley alleges factually that he was injured while attempting to make the bed of the top

bunk, he made no allegation that the bunk was negligently manufactured or designed or

that the bunk was unreasonably dangerous absent a warning. Cooley does not even

identify Deansteel as the manufacturer or designer of the bunk. Rather, Cooley complains

only of the defendants’ negligence in failing to provide a safe workplace. Further, Cooley’s

specific negligence allegations cannot be expanded by his more general complaint of

each defendant’s act or omissions that constitute negligence. See Bos, 556 S.W.3d at

306.

       Cooley’s pleadings do not allege a products liability action sounding in negligence,

and we are not allowed—even under a liberal reading—to read a claim that is plainly not

there. See id. Accordingly, Deansteel was not required to anticipate these unpleaded

claims in moving for no-evidence summary judgment, see Via Net, 211 S.W.3d at 313,

and the trial court could not have erred in granting summary judgment in that regard. See

SmithKline Beecham, 903 S.W.2d at 354 (holding that defendant was not required to

negate element of unpleaded negligent misrepresentation claim even where plaintiff


                                               8
pleaded other negligence theories); Boyles, 855 S.W.2d at 599 (holding grossly negligent

infliction of emotional distress was not reasonably inferred from allegation of negligent

infliction of emotional distress); see also Rosas v. Vela, No. 13–19–00355–CV, 2020 WL

5056526, at *6 (Tex. App.—Corpus Christi–Edinburg Aug. 27, 2020, no pet.) (mem. op.)

(concluding that defendant was not required to negate unpleaded theory of negligence to

obtain summary judgment on plaintiff’s negligence claim); Roberts v. W-W Trailer Mfrs.,

Inc., No. 14–01–00065–CV, 2002 WL 220584, at *3 (Tex. App.—Houston [14th Dist.] Feb.

14, 2002, no pet.) (mem. op) (“An allegation raising this design defect contention is not

contained in Roberts’ pleadings, however, and thus cannot be considered for the first time

on appeal.”). We now address whether summary judgment was appropriate on Cooley’s

claim that Deansteel was negligent in failing to provide a safe workplace.

                           III.   SUMMARY JUDGMENT

A.    Standard of Review

      We review a trial court’s granting of summary judgment de novo. Eagle Oil & Gas

Co. v. TRO-X, L.P., 619 S.W.3d 699, 705 (Tex. 2021); Nall v. Plunkett, 404 S.W.3d 552,

555 (Tex. 2013) (per curiam). “We review the summary judgment record in the light most

favorable to the nonmovant, indulging every reasonable inference and resolving any

doubts against the motion.” Eagle Oil, 619 S.W.3d at 705; see Goodyear Tire & Rubber

Co. v. Mayes, 236 S.W.3d 754, 756 (Tex. 2007) (per curiam).

      After an adequate time for discovery, a party may file a “no-evidence” motion for

summary judgment asserting there is no evidence of one or more essential elements of

a claim or defense on which the adverse party would have the burden of proof at trial.


                                            9
TEX. R. CIV. P. 166a(i). “A no-evidence motion for summary judgment immediately shifts

the burden to the nonmovant.” Energen Res. Corp. v. Wallace, 642 S.W.3d 502, 514

(Tex. 2022). “To defeat a no-evidence motion, the non-movant must produce evidence

raising a genuine issue of material fact as to the challenged elements.” Parker, 514

S.W.3d at 220. “A genuine issue of material fact exists if more than a scintilla of evidence

establishing the existence of the challenged element is produced.” Ford Motor Co. v.

Ridgway, 135 S.W.3d 598, 600 (Tex. 2004). “[M]ore than a scintilla of evidence exists if

the evidence ‘rises to a level that would enable reasonable and fair-minded people to

differ in their conclusions.’” Id. at 601 (quoting Merrell Dow Pharm., Inc. v. Havner, 953

S.W.2d 706, 711 (Tex. 1997)).

B.     Analysis

       Because it is dispositive, we first address Deansteel’s no-evidence challenge to

the duty element of Cooley’s claim. “The threshold inquiry in a negligence case is duty.”

Elephant Ins. Co., LLC v. Kenyon, 644 S.W.3d 137, 144 (Tex. 2022) (quoting Greater

Hous. Transp. Co. v. Phillips, 801 S.W.2d 523, 525 (Tex. 1990)). Cooley’s live pleading

asserts a claim for the negligent failure to provide a safe workplace. The Texas Supreme

Court has likened such a claim to a premises liability claim:

       [A]n employer has the same premises-liability duty to its employees as other
       landowners have to invitees on their premises. An invitee is one who enters
       the property of another with the owner’s knowledge and for the mutual
       benefit of both. Employees working at their employers’ premises fit this
       description, and . . . an employer’s duty to make its premises reasonably
       safe for employees is in all material respects identical to a landowner’s duty
       to make its premises reasonably safe for invitees.

Austin v. Kroger Tex., L.P., 465 S.W.3d 193, 201–02 (Tex. 2015) (cleaned up). As in any


                                            10
negligence action, a defendant in a premises liability claim is liable only to the extent that

it owes the plaintiff a legal duty. Gen’l Elec. Co. v. Moritz, 257 S.W.3d 211, 217 (Tex.

2008). Premises liability “rests on two theoretical assumptions: (1) the property owner

controls the premises and is therefore responsible for dangerous conditions on it, and

(2) the property owner is in a superior position to know of and remedy the dangerous

condition[.]” Occidental Chem. Corp. v. Jenkins, 478 S.W.3d 640, 646 (Tex. 2016)

(internal citations omitted). “Thus, the duty to make the premises safe or warn of

dangerous conditions ‘generally runs with the ownership or control of the property,’ and

a defendant’s liability under a premises[-]liability theory rests on the defendant’s

assumption of control of the premises and responsibility for dangerous conditions on it.”

United Scaffolding, Inc. v. Levine, 537 S.W.3d 463, 474 (Tex. 2017) (quoting Occidental,

478 S.W.3d at 644). In assessing whether a duty exists, “the court’s inquiry must focus

on who had specific control over the safety and security of the premises, rather than the

more general right of control over operations.” Exxon Corp. v. Tidwell, 867 S.W.2d 19, 23

(Tex. 1993).

       Deansteel asserted in its no-evidence motion for summary judgment that it owed

no duty to provide Cooley a safe workplace because it exercised no control of the

workplace and was not Cooley’s employer. In response, Cooley offered no evidence that

Deansteel exercised any control over the details of Cooley’s work or over the premises

such that it had a duty to provide Cooley with a safe workplace. See Austin, 465 S.W.3d

at 201–02. Rather, Cooley’s response focused only on evidence supporting the

unpleaded claims of negligent manufacture, design, and failure to warn. As such, the trial


                                             11
court did not err in granting summary judgment and dismissing Cooley’s suit. See Parker,

514 S.W.3d at 220. We overrule Cooley’s sole issue.

                                  IV.    CONCLUSION

      We affirm the trial court’s judgment.


                                                            LETICIA HINOJOSA
                                                            Justice

Delivered and filed on the
25th day of August, 2022.




                                              12